Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9, and 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-2015-0145892 A) in view of Ahn (KR 10-2011-0059946 A), ‘186 (CN 102211186A), and Wu (Wu, Preparation of micron size copper-silver bimetallic powders, Kovove Mater., 45, 2007, pg. 189-194).  Machine translations of Park, Ahn, and ‘186 are attached as English equivalents and are used in the citations below.
	Regarding Claim 1, Park discloses a method for manufacturing a silver-coated copper nanowire, comprising the steps of: (a) stirring an aqueous solution in which sodium hydroxide, a copper compound, and one or more materials selected from piperazine and hexamethylenediamine are added to water; (b) manufacturing a copper nanowire by reducing copper ions by adding a reducing agent to the aqueous solution; (c) washing and drying the copper nanowire manufactured in step (b); (d) dispersing the copper nanowire, which is dried in step (c), in an aqueous solution, mixing an ammonia-silver complex solution containing one or more silver-capping agents, and stirring the same, thereby 
	Park does not teach a step of removing the oxide film of the copper nanowire manufactured in step (c), and adding a reducing agent and titrating the pH in a silver coating step; however, Ahn discloses a method for preparing a silver-coated copper powder, comprising a copper oxide film removal step of adding (NH4)2S04 and NH40H, which are an oxide film remover, to a reactor in which a copper powder and distilled water are charged, and then stirring the same (see claim 1 and embodiment 1). In addition, Ahn teaches performing reduction by adding ascorbic acid, which is a reducing agent, and adding a silver nitrate solution and an ammonia solution, which is a sliver complex forming agent, while controlling the addition rate (see claim 1 and embodiment 1).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Park to include an oxide removal, as taught in Ahn, because it is a known method of treating a copper material for subsequent silver coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Park with an oxide removal as taught in Ahn.  	
	The combined references do not explicitly teach the claimed reducing agents; however, ‘186 teaches silver ammonia complex solutions for electroless silver coating on copper powder using glucose reducing agent (pg. 3 ln. 6-7).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the silver coating of the combined references to include a reducing agent, as taught in ‘186, because it is a known method of achieving a silver coating in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a reducing agent as taught in ‘186.
	Ahn teaches maintaining the pH at which the reduction reaction occurs (pg. 5 Detailed Description, para. 5).  The combined references are silent as to the pH; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate pH.  Wu teaches 
	Regarding Claim 4, Ahn teaches wherein an oxide film removal solution in which (NH4)2S04 and NH40H are mixed is used in the oxide film removal step (pg. 6 para. 6).
	Regarding Claim 5, Ahn teaches 0.5-15 g of (NH4)2S04 and 10-50 mL of NH40H on the basis of 1,000 mL of the total mixture solution with respect to the concentration of the oxide film removal solution in which (NH4)2S04 and NH40H are mixed (see claim 3).  Ahn teaches the concentration of the oxide film removal agent is critical for forming the silver coating layer and avoiding dissolution of the copper (pg. 6 para. 6). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the oxide film remover of the combined references in an optimized concentration, as suggested by Ahn, in order to achieve a silver coating without dissolving the copper material and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration. 
	Regarding Claim 6, Ahn teaches wherein the reaction time of the oxide film remover and the copper powder is 5-20 minutes (see claim 4).

Regarding Claim 9, Ahn teaches wherein the amount of reducing agent, is 1-40 g on the basis of 1,000 mL of the total mixture solution (see claim 5). Ahn teaches the concentration of reducing agent effects formation of the silver coating layer, reagent consumption, and economic environmental damage (pg. 6 para. 8).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the reducing agent of the combined references in an optimized concentration, as suggested by Ahn, in order to achieve a silver coating with limited environmental impact and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed concentration.
Regarding Claim 11, Park teaches wherein the ammonia-silver complex solution is prepared by adding ammonia water to a silver nitrate solution (see claim 13).
Regarding Claim 12, Park teaches wherein the concentration of silver nitrate in the ammonia-silver complex solution is 0.006-0.06 M (see claim 14).
Regarding Claim 13, Park teaches wherein the concentration of ammonia water in the ammonia-silver complex solution is 0.01-0.3 M (see claim 15).
Regarding Claim 14, Park teaches wherein an alkali is sodium hydroxide (see claim 1). 

Regarding Claim 16, Park teaches wherein the copper compound is one or more selected from copper nitrate, cupric sulfate, cuprous sulfite, copper acetate, copper chloride, copper bromide, copper iodide, copper phosphate or copper carbonate (see claim 3).
Regarding Claim 17, Park teaches wherein the concentration of the copper compound is 0.004-0.5 M on the basis of copper ions (see claim 4).
Regarding Claim 18, Park teaches wherein the capping agent is piperazine or hexamethylenediamine (see claim 1).
Regarding Claim 19, Park teaches wherein the concentration of the capping agent is 0.008-2.0 M (see claim 5).
Regarding Claim 20, Park teaches wherein the reducing agent of step (b) is one or more selected from hydrazine, ascorbic acid, L-(+)­ascorbic acid, isoascorbic acid, an ascorbic acid derivative, oxalic acid, formic acid, a phosphite, phosphoric acid, a sulfite or sodium borohydride (see claim 6).
Regarding Claim 21, Park teaches wherein the concentration of the reducing agent is 0.01-1.0 M (see claim 7).
Regarding Claim 22, Park teaches wherein the addition rate of the reducing agent is 0.1-5 mL/min (see paragraph (0042]).
Regarding Claim 23, Park teaches wherein step (b) is performed at 40-100 ° C (see paragraph (0043]).
Regarding Claim 24, Park teaches wherein the silver-coated copper nanowire is manufactured by mounting a stirrer within a round flask and sequentially injecting reactants (see paragraph [0076]). 

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-2015-0145892 A) in view of Ahn (KR 10-2011-0059946 A), ‘186 (CN 102211186A), and Wu (Wu, Preparation of micron size copper-silver bimetallic powders, Kovove Mater., 45, 2007, pg. 189-194) as applied to claims 1, 4-7, 9, and 11-24 above, and further in view of Yorita (US 7220370).
	Regarding Claims 2 and 3, The combined references do not teach reuse of the solution as claimed; however, reuse of solution from copper powder reduction as a starting raw material is known in the art (col. 20 ln. 21-30).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to reuse the solution of the combined references, as suggested in Yorita, in order to achieve a process with reduced waste wherein the solution is semipermanent.

Response to Arguments
Applicant’s arguments, see amendment to remove listed reducing agents, filed 4/16/2021, with respect to the previous prior art rejection have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration and as necessitated by the amendment, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 4/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Park in Comparative Examples 2-3 form particles.  Applicant argues Ahn is directed to a method forming powder.  Applicant argues Park alerts persons of ordinary skill in the art to the fact of uncertainty and lack of predictable results is associated with reducing agents.  Applicant argues there is no motivational basis for any attempted synthesis of Park and Ahn’s disclosures, given the uncertainty of results and potential loss of nanowire manufacturing capability that would be entailed in such effort.  In response to applicant’s argument, the discussed adjustment of the processing conditions in the comparative examples are conditions of the steps of forming the copper particles, 
Applicant argues that Park discloses silver coated copper nanowires having excellent physical properties, high resistance to oxidation and economy and productivity.  Applicant argues incorporation of a silver reducing agent step to Park’s methodology would increase the reagent costs, time, and complexity of the process (which already produces an “excellent” product).  In response to applicant’s argument, Park teaches a silver reduction coating step (See Example 2).  Contrary to applicant’s argument, the examiner has not proposed incorporating an additional step to the process of Park, but rather modification of the reduction step of Park to include a reducing agent.  
Applicant argues the other references do not teach nanowires and do not cure these deficiencies; however, this is not convincing as discussed above.
Applicant argues there is no logical basis for one of ordinary skill in the art to have any expectation or predictive sense that pH conditions solely directed to production of micron-scale powders would govern or be applicable to the manufacture of nanowires.  In response to applicant’s argument, the pH discussed in the rejection is not the pH of the nanowire manufacture process but the pH of the subsequent silver reduction process.
Applicant argues the rejection of the dependent claims has the same deficiencies; however, this is not convincing as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/              Primary Examiner, Art Unit 1712